DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (CN 203260719 U, as disclosed in Applicant’s IDS, hereinafter “Yang”), in view of Wong et al. (US 2011/0260927, “Wong”).

Regarding claim 1, Yang in figures 1-3 discloses an antenna module (multi-frequency antenna 100) comprising: a feeding end (feeding part 20); a first radiator (low-frequency radiation part 30) adapted for exciting a first frequency and a second frequency (see Para. 28 of provided machine translation); a second radiator (third extension part 15) extending from the first radiator (30) and adapted for exciting a third frequency with a part of the first radiator  (see multifrequency capabilities in para. 28 and 29); a third radiator (high-frequency radiation part 10) extending from the first radiator and adapted for exciting a fourth frequency with a part of the first radiator (see para. 28-29); and a ground structure (circuit board 80). (Note: First extension part 13 being the part of the first radiator connecting first, second and third radiators to excite a frequency in all conductive portions of the antenna module)
Yang does not disclose: and a ground structure comprising a main ground surface and an extending portion, wherein the main ground surface is located on a side of the feeding end, the extending portion extends from the main ground surface to a side of the first radiator and is apart from the first radiator, and an extending direction of a portion of the first radiator corresponding to the extending portion is orthogonal to an extending direction of the extending portion.
However, Wong in figures 1 and 3-5 teaches an antenna module having a ground structure (ground region 11) comprising a main ground surface (primary ground plane 111) and an extending portion (protruded ground plane 112), wherein the main ground surface (111) is located on a side of the feeding end (middle feed line 15), the extending portion (112) extends from the main ground surface (111) to a side of the first radiator (horizontal feed line 15 connecting all portions of main antenna 14) and is apart from the first radiator (14, dielectric substrate 10 separating the ground and the radiator), and an extending direction of a portion of the first radiator (15) corresponding to the extending portion (112) is orthogonal to an extending direction of the extending portion (112).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of a ground extending portion orthogonal to the extending direction of the antenna, as taught by Wong, to modify the Yang antenna module to form the claimed invention so that an energy transmission component may be disposed on the protruded ground plane of a communication device, thus, increasing the data transmission functions of a mobile communication device. (Wong para. 23)
Regarding claim 2, Yang in figures 1-3 discloses an antenna module wherein the first radiator comprises a first portion (11a, narrow portion closer to feeding part 20), a second portion (11b, wider portion closer to 13), a third portion (13), a fourth portion, a fifth portion, and a sixth portion (remainder portions of radiator 30) which are sequentially connected in a bent manner (see figures 1-3), the second radiator (14 + 15) extends from the third portion (11b) of the first radiator, and the third radiator (section 12) extends from the first portion (11a) of the first radiator.

Regarding claim 3, Yang in figures 1-3 discloses an antenna module further comprising an insulation support (fig. 3: insulating member 60), and the first radiator, the second radiator, and the third radiator are located on multiple surfaces of the insulation support.

Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Wong, as applied to claims 1-3 above, and further in view of Vanjani et al. (US 20140078017 A1, “Vanjani”).

Regarding claim 4, Yang in figure 3 discloses an antenna module wherein the insulation support  (60) has a first surface, a second surface, a third surface, and a fourth surface which are configured in a stepped shape, wherein the first surface is parallel to the third surface, the second surface is parallel to the fourth surface. (see figure 3 and all surfaces of insulation support 60). 
Yang does not disclose: the first portion is located on the first surface, the second portion is located on the second surface, the third portion and the fourth portion are located on the third surface, and the fifth portion is located on the fourth surface.
However, Vanjani in figures 3 and 4 teaches an antenna module wherein the insulator support (carrier block 410) comprises multiple surfaces which are configured in a stepped shape with surfaces parallel to each other. Also, Vanjani teaches antenna portions may be arranged in in different surfaces of the insulator support depending on antenna design choice in order to provide a more efficient usage of given antenna space. (Vanjani para. 26-27) 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of stepped insulator supports and placement of antenna portions taught by Vanjani in the antenna module of Yang as modified above to form the claimed invention, so that the overall surface area of the disclosed antenna may be increased in comparison to conventional antenna carriers. Thus, the carrier blocks may support one or more radiators, which may be routed on any surface of the carrier blocks, thereby increasing the number of frequency bands that can be integrated into the antenna. (Vanjani para. 27)

Regarding claims 5-7, Yang as modified does not explicitly disclose: wherein the second radiator is located on the third surface; .
wherein the third radiator comprises a seventh portion and an eighth portion which are connected in a bent manner, wherein the seventh portion is located on the first surface, and the eighth portion is located on the second surface; 
wherein the insulation support has a fifth surface connected to the fourth surface, the fifth surface is opposite the first surface and the third surface, and the ground structure is located on the fifth surface. 
However, Vanjani in figures 3 and 4 teaches an antenna module wherein the insulator support (carrier block 410) comprises multiple surfaces which are configured in a stepped shape with surfaces parallel to each other. Also, Vanjani teaches antenna portions may be arranged in in different surfaces of the insulator support, depending on antenna design choice in order to provide a more efficient usage of given antenna space. (Vanjani para. 26-27) 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of stepped insulator supports and placement of antenna portions taught by Vanjani in the antenna module of Yang as modified above to form the claimed invention, so that the overall surface area of the disclosed antenna may be increased in comparison to conventional antenna carriers. Thus, the carrier blocks may support one or more radiators, which may be routed on any surface of the carrier blocks, thereby increasing the number of frequency bands that can be integrated into the antenna. (Vanjani para. 27)

Regarding claim 8, Yang in figure 2 discloses an antenna module wherein a width of the sixth portion (coupling part 32) is greater than a width of the fifth portion (bent part 31). 
Yang as modified does not disclose: the sixth portion partially surrounds an outer side of the feeding end.
However, Vanjani in figures 5A-5C teaches an antenna module wherein a width of the sixth portion (radiator 530, see Fig. 5C) is greater than a width of the fifth portion (see thin portion perpendicular to wide portion of 530 in figure 5B), and the sixth portion partially surrounds an outer side of the feeding end (feed line connection 540 in Fig. 5C).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of “the sixth portion partially surrounds an outer side of the feeding end” as taught by Vanjani in the Yang antenna module to form the claimed invention since it was known that one or more radiator branches on one carrier block may be placed in vicinity of a feed line, thereby forming a capacitive coupling between the radiator branches and the feed line. (Vanjani para. 38)

Regarding claim 9, Yang does not disclose an antenna module wherein a length of the first radiator is between 0.2 times and 0.3 times a wavelength of the first frequency, and between 0.4 times and 0.6 times a wavelength of the second frequency, a total length of the feeding end, a part of the first radiator, and the second radiator is between 0.2 times and 0.3 times a wavelength of the third frequency, and a length of the feeding end, a part of the first radiator, and the third radiator is between 0.2 times and 0.3 times a wavelength of the fourth frequency.
However, Vanjani (para. 35) teaches that geometry of radiator branches may have any suitable parameters such as length, width, thickness, etc., which may vary or remain the same along the length of the radiator branch. Through controlling the parameters of the radiator branches, any frequency band may be implemented. Depending on application, radiator branches corresponding to certain frequency bands may be placed in specific regions (e.g., center of an intermediate layer) of the surface of the carrier block, so that the performance of the antenna may be optimized for certain use cases.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Vanjani on the lengths of radiator branches with the antenna module according to Yang to form the claimed invention since it was known at the time of the invention that controlling the parameters of the radiator branches, any frequency band may be implemented. Depending on application, radiator branches corresponding to certain frequency bands may be placed in specific regions (e.g., center of an intermediate layer) of the surface of the carrier block, so that the performance of the antenna may be optimized for certain use cases. (Vanjani para. 35)

Regarding claim 10, Yang in figures 1-3, paragraph 29 and claim 9 discloses an antenna module wherein the first frequency is between 617 MHz and 960 MHz, the second frequency is between 1710 MHz and 2170 MHz. 
Yang does not disclose: the third frequency is between 2300 MHz and 2690 MHz, and the fourth frequency is between 3300 MHz and 4200 MHz.
However, Vanjani (para. 35) teaches that geometry of radiator branches may have any suitable parameters such as length, width, thickness, etc., which may vary or remain the same along the length of the radiator branch. Through controlling the parameters of the radiator branches, any frequency band may be implemented. Depending on application, radiator branches corresponding to certain frequency bands may be placed in specific regions (e.g., center of an intermediate layer) of the surface of the carrier block, so that the performance of the antenna may be optimized for certain use cases.
Moreover,  Vanjani in paragraph 47 teaches an antenna module wherein the first frequency is between 617 MHz and 960 MHz , the second frequency is between 1710 MHz and 2170 MHz, the third frequency is between 2300 MHz and 2690 MHz, and the fourth frequency is between 3300 MHz and 4200 MHz.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Vanjani on the frequencies covered by the antenna branches with the antenna module according to Yang to form the claimed invention since it was known at the time of the invention that an antenna carrier arrangement may cover these frequency bands and/or other suitable frequency bands with proper configuration of antenna carrier blocks and radiator branches. (Vanjani para. 47). Additionally, it was known at the time that controlling the parameters of the radiator branches, any frequency band may be implemented. Depending on application, radiator branches corresponding to certain frequency bands may be placed in specific regions (e.g., center of an intermediate layer) of the surface of the carrier block, so that the performance of the antenna may be optimized for certain use cases. (Vanjani para. 35)
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845